EXHIBIT 10.1

 

[Seal that says AGENCY: STATE WATER COMMISSION OF BAJA CALIFORNIA. CEA –
Comisión   Estatal del Agua] SECTION: GENERAL DIRECTION       OFFICIAL
COMMUNICATION: DG/122/2020

 

 

 

Mexicali, Baja California, on June 29th, 2020.



 

  [Seal that says STATE WATER
COMMISSION OF BAJA
CALIFORNIA/ DISPATCHED/
JUNE 29, 2020]

 

 

AGUAS DE ROSARITO, S.A.P.I. de C.V.

Boulevard Rodolfo Sánchez Taboada number 10488, suite 801,

Zona Río, Tijuana Baja California, Mexico Postal Code 22320.

and/or

Paseo de los Héroes number 10289-302, Col. Zona Urbana Rio Tijuana

Tijuana Baja California, Mexico Postal Code 22010.

Present.

 

We make reference to the Public-Private Partnership Agreement Number
C-SIDUE-CEA-APP-2015-002, entered into on August 22nd, 2016, by and between the
STATE WATER COMMISSION OF BAJA CALIFORNIA (hereinafter, the “CEA”) y AGUAS DE
ROSARITO S.A.P.I. de C.V. (hereinafter, the “DEVELOPER”); as well as STATE
COMMISSION OF PUBLIC UTILITIES OF TIJUANA (hereinafter, “CESPT”) in its capacity
as joint obligor, and by, at that time, the Ministry of Planning and Finance as
guarantor in the Current Account Credit Facility. Said agreement was subject
matter of Public Bid number SIDUE-CEA-APP-2015-002, was notarized before the
public faith of Mr. Rodolfo González Quiroz, Notary Public number 13 of the City
of Mexicali, Baja California, as evidenced in notarial deed number 78,242,
volume 1,890, dated August 26th, 2016, which was amended through amendment
agreement dated June 1st, 2018, (hereinafter, the amendment agreement dated June
1st, 2018 will be referred as “Amendment Agreement”; and jointly the Amendment
Agreement and the agreement C-SIDUE-CEA-APP-2015-002 will be referred to as the
“APP Agreement”).

 

The APP Agreement, as established in the Amendment Agreement, is for the
“Construction, Financing and Operation of a Desalination Plant in the
Municipality of Playas de Rosarito” consisting of “A Desalination Plant with a
capacity of up to 4.4 m3/second in two stages: the first with a capacity of 2.2
m3/second and an aqueduct to the delivery point in Tank 3 up to the El Florido
Water Treatment Plant both in the Municipality of Tijuana, the expansion to
20,000 m3 of the mentioned Tank 3, and the second with a capacity of 2.2
m3/second, includes the Design, Preparation of the Executive Project,
Construction, Electromechanical Equipment and functioning Tests of the
Desalination Plant and the Aqueducts; as well as, their Operation, Conservation,
Maintenance including its conduction and delivery of up to 4,400 liters per
second, the treatment and the disposition of the rejection water during an
operation period of 37 years” (hereinafter the “Project”).

 



[Illegible signature]

[Illegible signature]

1

[Seal that saysAGENCY: STATE WATER COMMISSION OF BAJA CALIFORNIA.CEA – Comisión
 Estatal del Agua]SECTION: GENERAL DIRECTION   OFFICIAL COMMUNICATION:
DG/122/2020

 

 

The terms written with an initial capital letter, the meaning of which is not
expressly defined herein, shall have the meaning ascribed to them in the APP
Agreement.

 

In this regard, the fifth paragraph of Clause First of the APP Agreement
provides that the guaranteed annual volume of water at 95% efficiency for both
stages of the Project shall be 131.2 million cubic meters, equivalent to 4,162
liters per second of Potable Water; the first stage being 65.6 million cubic
meters, equivalent to 2,081 liters per second, and for the second stage 65.6
million cubic meters, equivalent to 2,081 liters per second at the Measurement
Point, regardless of its conduction to the Delivery Point, as well as the
disposition of the Rejection Water1.

 

The public-private partnership projects, in accordance with the provisions of
article 2, paragraph two of the Public-Private Partnership Law for the State of
Baja California (the “APP Law”)2, must be fully justified, specify the social
benefit that is sought to be obtained, and evidence the need or convenience
before other forms of financing, principles that have ceased being in effect in
the case of the Project, because, in the event of continuing with the
fulfillment of the agreed obligations, a damage would be caused to the CEA, to
the CESPT, to the State of Baja California and to the users of the service by
generating strong pressure to increase the current rates, as will be evidenced
below, with the provisions of the first paragraph of Article 123 of the
Regulations to the APP Law3 and Clause Thirtieth, section V, number 14 of the
APP Agreement being applicable.

 

Legal representation of Mr. Luis Granados Pacheco, General Director of the State
Water Commission

 

The undersigned, Mr. Luis Granados Pacheco is the General Director of the State
Water Commission of Baja California, pursuant to the terms of the appointment
issued in my favor on November 1st, 2019, by the Constitutional Governor of the
State of Baja California, Mr. Jaime Bonilla Valdez and ratified before the H.
Board of Governors of the CEA, which is supported by the notarization of the
corresponding minutes which corresponds to volume 5,103, with number 183,694,
dated November 21st, 2020, notarized before the faith of Notary Public number
Five of the city of Mexicali Baja California, Mr. Luis Alfonso Vidales Moreno,
which was registered in the Public Registry of Property and Commerce in the City
of Mexicali Baja California, by means of entry 5883674 dated November 22nd, 2019
of the civil section, who exercises the legal representation of said
organization in accordance with articles 11 and 12 of the Decree by which the
State Water Commission of the State of Baja California is created, published in
the Official Gazette of the State of Baja California on March 3rd, 1999
(hereinafter the “Decree for the Creation of the CEA”.

 



 

1 Clause First, paragraph fifth of the Public-Private Partnership Agreement
identified with number C-SIDUE-CEA-APP-2015-002 named Subject Matter of the APP
contained in Clause Fifth of the Amendment Agreement to the Public-Private
Partnership Agreement dated June 1st, 2018, named Amendment to the APP Clauses,
pp 13-14.

2 Public-Private Partnership Law for the State of Baja California published in
the Official Gazette of the State on August 22nd, 2014, article 2, second
paragraph. […]

In the terms provided for in this Law, the public-private partnership projects
shall be fully justified, specify the social benefit that is sought and evidence
the need or convenience before other forms of financing.

3 Regulations for the Public-Private Partnership Law for the State of Baja
California published in the Official Gazette of the State on August 22nd, 2014,
article 123, first paragraph. The Contracting Entity must agree in the
Public-Private Partnership Agreement that it may be early terminated when
general interest reasons occur or, when for justified cause, the need for the
requirement of the originally agreed goods or services extinguishes, and it is
evidenced that, continuing with fulfillment of the agreed obligation, would
cause a damage or prejudice to the State.

[…]

4 Clause Thirtieth, Section V, Number 1 of the Public-Private Partnership
Agreement identified with number C-SIDUE-CEA-APP-2015-002 named Early
Termination of the APP, Early Termination for reasons of general interest, pp
71-72.

 



[Illegible signature]

[Illegible signature]

2

[Seal that saysAGENCY: STATE WATER COMMISSION OF BAJA CALIFORNIA.CEA – Comisión
 Estatal del Agua]SECTION: GENERAL DIRECTION   OFFICIAL COMMUNICATION:
DG/122/2020

 

 

Legal representation of Chemist Rigoberto Laborín Valdez, General Director of
the State Commission of Public Utilities of Tijuana

 

Chemist Rigoberto Laborín Valdez, has the authority to contract, obligate and
agree on behalf of the CESPT in accordance with his functions, who evidences his
capacity by means of an appointment dated November first, two thousand nineteen,
granted by Mr. Jaime Bonilla Valdez, Constitutional Governor of the State of
Baja California, which was granted in accordance with the provisions of articles
49 fraction X of the Political Constitution of the Free and Sovereign State of
Baja California, 2 and 12 of the Organic Law of Public Administration of the
State of Baja California, 21 of the Law of Quasigovernmental Entities of Baja
California and 11 of the Law of the State Commissions of Public Utilities of the
State of Baja California and through a power of attorney granted by its Board of
Directors as evidenced in Public Deed Number 182,428, Volume 5,896, dated
November 13th, 2019, which is duly notarized before Notary Public Number 3 of
this city of Tijuana, Mr. Xavier Ibáñez Veramendi, registered in the Public
Registry of Property and Commerce under Entry 6182154 of the Civil Section, with
registration date December 4th, 2019.

 

Opinion of the CEA as a Contracting Entity

 

Pursuant to the terms of article 123 of the Regulations to the APP Law, on June
25th, 2020, the CEA issued the opinion supporting the early termination of the
APP Agreement, which specifies the reasons and justified causes creating it and
supporting and motivating such circumstance are precised, which are communicated
to the Developer herein, for the relevant legal, regulatory and contractual
purposes (hereinafter the “CEA Opinion”).

 

Resolution of the Board of Directors of the State Water Commission of Baja
California.

 

At the Fourth Extraordinary Session of the Board of Directors of the CEA held on
June 26th, 2020, the Board of Directors of the CEA resolved to authorize the
early termination of the APP Agreement for the reasons set forth in the CEA
Opinion and authorized the undersigned, in his capacity as as CEA's General
Manager, to proceed lawfully.

 



[Illegible signature]

[Illegible signature]

3

[Seal that saysAGENCY: STATE WATER COMMISSION OF BAJA CALIFORNIA.CEA – Comisión
 Estatal del Agua]SECTION: GENERAL DIRECTION   OFFICIAL COMMUNICATION:
DG/122/2020

 

 

GROUNDS FOR THE EARLY TERMINATION OF THE APP AGREEMENT FOR CAUSES OF GENERAL
INTEREST

 

Articles 1, 2, 5, 10, 11 and 12 of the Decree for the Creation of CEA, 1 of the
Decree amending the Executive Decree creating the Decentralized Organism known
as State Water Commission, 111 and 112 of the APP Law, 123 of the Regulations to
the APP Law, and other related provisions, as well as the provisions of Clauses
First, Third, Fourth, Fifth, Thirtieth Section V, number 1, Thirty Third and
Thirty Eighth of the APP Agreement and resolution number SE/008/26-06-20 passed
during the Fourth Extraordinary Session of the Board of Directors of the CEA are
the basis for the early termination of the APP Agreement.

 

REASON FOR THE EARLY TERMINATION OF THE APP AGREEMENT FOR CAUSES OF GENERAL
INTEREST.

 

Causes of general interest for the termination of the APP Agreement.

 

In accordance with what is indicated in Clause Thirtieth, section V, number 1,
item a), below are the causes of general interest that justifiably evidence that
if the obligations of the APP Agreement continue to be fulfilled, a damage would
be caused to the CEA, to the CESPT, to the State of Baja California and to the
users of the service, by generating strong pressure to increase the current
rates, all the foregoing to the detriment of the general interest.

 

a)Description. As evidenced below, the current conditions of the Project have
been substantially modified with respect to the original conditions arising from
the Public Bid number SIDUE-CEA-APP-2015-0025, which trigger the provisions for
terminating the APP Agreement for reasons of general interest in accordance with
the legal, regulatory and contractual provisions that have been indicated and
the reasoning described herein; as it does not constitute a sustainable solution
given its financial unfeasibility, as well as the damage that would be caused by
continuing fulfillment of the obligations agreed in the APP Agreement.

 

b)Justification. Under the APP Agreement, the Developer must carry out the
necessary actions for the development of the Project consisting of the planning,
definition and execution of all the actions that it considers necessary to
supply for 37 years, the operation of a flow of up to 4,400 LPS of desalinated
and potable water in two stages, each one of 2,200 LPS, to partially cover the
demand in the Municipalities of Tijuana and Playas de Rosarito in the State of
Baja California. Originally, it was forseen that the second phase, corresponding
to 2,200 LPS, would begin operations in the year 20246.

 



 

5 Exhibits 1, 4 and 5 of the Public-Private Partnership Agreement identified
with number C-SIDUE-CEA-APP-2015-002 named Call, Proposition and Scope of the
works of the Reference Terms, respectively.

6 Cfr. Note 9.



[Illegible signature]

[Illegible signature]

4

[Seal that saysAGENCY: STATE WATER COMMISSION OF BAJA CALIFORNIA.CEA – Comisión
 Estatal del Agua]SECTION: GENERAL DIRECTION   OFFICIAL COMMUNICATION:
DG/122/2020

 

 

Current Account Credit Facility

 

The APP Agreement contains an obligation of CEA to carry out the contracting of
a Current Account Credit line, which must comply with the following
characteristics7:

 

a.Be irrevocable and contingent;

 

b.To guarantee to the Lenders of the Developer the fulfillment of the payment
obligations in charge of the CEA;

 

c.Have an amount equivalent to 3 months of the payment of the Consideration
including the Value Added Tax.

 

d.Have as a source of payment the necessary and sufficient percentage of the
income from the tax on the remunerations for personal work plus the income from
water rights collected by the CESPT for the rendering of its public utility
service.

 

e.Be in force as long as there are payment obligations in charge of the CEA
under the APP Agreement (in the order of 37 years);

 

This current account credit line implied a guarantee for an amount of $295.78
million pesos for phase 1 which was increased in $223.8 million pesos for phase
2, giving a total of $519.6 million pesos for both phases8.

 

Original Consideration

 

The APP Agreement was executed with a bid amount equal to $98.6 million pesos of
monthly consideration for the first phase and $74.6 million pesos for the second
(at February 2016 prices). That is, the consideration for the two phases
amounted to $173.2 million pesos including value added tax9.

 

To place the above amounts into context, the monthly management income of CESPT
(Audited in 2019) was of $328.8 million pesos and the operative result
(management income minus operating expense) was $49.1 million pesos per month10.

 

That is, the amount of the Consideration established in the APP Agreement11 only
for phase 1 of $98.6 million pesos represents 30% of the income of the CESPT for
2019 and 200% of the operating result (income minus management expenses),
therefore the payment of the Consideration would represent the creation of an
annual deficit in the order of $593.17 million pesos to CESPT, this is due to
obligation of the CESPT under the APP Agreement, of executing a water purchase
and sale agreement in order for the CEA to have sufficient resources to pay the
Consideration12.

 



 

7 Clause Twenty Ninth of the Public-Private Partnership Agreement identified
with number C-SIDUE-CEA-APP-2015-002 named Resources of the Consideration, pp.
68-70.

8 Item 6 of clause Twenty Ninth of the Public-Private Partnership Agreement
identified with number C-SIDUE-CEA-APP-2015-002 named Resources of the
Consideration, pp. 69.

9 Exhibit 4 to the Public-Private Partnership Agreement identified with number
C-SIDUE-CEA-APP-2015-002 named Proposition.

10 Opinion on the Financial Statements of the State Commission of Public
Utilities of Tijuana for the period comprised between January 1st and December
31st, 2019.

11 Clause Eleventh of the Public-Private Partnership Agreement identified with
number C-SIDUE-CEA-APP-2015-002 named Consideration for the Services, pp. 40-46.

12 Opinion of the CEA. 



[Illegible signature]

[Illegible signature]

5

[Seal that saysAGENCY: STATE WATER COMMISSION OF BAJA CALIFORNIA.CEA – Comisión
 Estatal del Agua]SECTION: GENERAL DIRECTION   OFFICIAL COMMUNICATION:
DG/122/2020

 

 

The deficit in the CESPT mentioned in the previous paragraph impacts the CEA,
the State Government and the users in the following manner:

 

a.The deficit of CESPT would cause it to be unable to make full payment under
the Water Purchase and Sale Agreement entered into with the CEA, causing the CEA
in turn to not have sufficient resources for payment of the Consideration under
this agreement.

 

b.Upon the lack of sufficient resources for the payment of the Consideration,
the exercise of the Current Account Credit that the CEA would contract with the
guarantee of the Government of the State of Baja California, represented at the
time by the Ministry of Planning and Finance (SPF), would be triggered

 

c.Given that the Current Account Credit would affect the income and rights for
the tax on remuneration for personal work in a necessary and sufficient
percentage, the Government of the State of Baja California would have its income
affected in the amount of resources necessary to cover the deficit of the
Consideration, thus reducing the resources available for its investment or
social spending programs.

 

d.Given that the deficit would be maintained over time, this would generate
strong pressure to increase user rates seeking to reduce said deficit.

 

Amendment Agreement

 

The Amendment Agreement amended the Total Cost of the System and consequently
the Total Investment Amount and changed the original risk matrix of the Project
by incorporating an acknowledgement of the variations in the exchange rate and
interest rates, in addition to the updating mechanism for inflation originally
foreseen, in accordance with the following13:

 

a.It increased the total cost of the System for phase 1 from $5,254.48 million
pesos to $6,099.80 million pesos

 

b.It reduced the total cost of the System for phase 2 from $3,271.26 million
pesos to $2,624.58 million pesos

 



 

13 Clauses Fourth and Fifth of the Amendment Agreement to the Public-Private
Partnership Agreement, dated June 1st, 2018, named Amendment to the APP Clauses;
Clause Forty Sixth named total Cost of the System pp. 25-26.

 



[Illegible signature]

[Illegible signature]

6

[Seal that saysAGENCY: STATE WATER COMMISSION OF BAJA CALIFORNIA.CEA – Comisión
 Estatal del Agua]SECTION: GENERAL DIRECTION   OFFICIAL COMMUNICATION:
DG/122/2020

 

 

c.It modified the amount of the Consideration in charge of the CEA and in favor
of the Developer.

 

d.It included a clause entitled: “Adjustment mechanism to recognize changes in
financial conditions during the investment period”, which allows for an increase
in the payment arising from the increase in the exchange rate in United States
Dollars, in Euros and the increase in the interest rate.

 

Economic Impacts of the Amendment Agreement

 

The monthly consideration of $98.6 million pesos for the first phase was
increased to $107.83 million pesos per month without considering the effects of
exchange rate and interest rate adjustments14.

 

Likewise, to place into context the amounts indicated in the previous paragraph,
this Consideration of $107.83 million pesos represents 30% of the income of
CESPT in 2019 and 219% of its operating result (income minus management
expenses), which would imply generating an annual deficit for CESPT in the order
of $704 million pesos.15

 

When calculating the effect of the “Adjustment mechanism to recognize changes in
financial conditions during the investment period”16 incorporated into the APP
Agreement through the Amendment Agreement, the Consideration for phase 1
including value added tax is estimated could increase from $107.83 million pesos
to $125.50 million pesos per month.17

 

Again, to place in context the amounts indicated above, the Consideration for
Phase 1 for $125.50 million pesos represents 44% of the income of CESPT in 2019
and 296% of the operating result (income minus management expenses) which could
generate an annual deficit for CESPT of $1,157 million pesos with the same
affectation on the State of Baja California and the corresponding pressure for
an increase in user rates.18

 

Options to cover the Deficit generated between the income and payment
obligations in charge of the CEA and the CESPT

 

The amount of the Consideration to be paid by the CEA and the CESPT under the
APP Agreement were increased due to the Amendment Agreement, which increased the
amount of the investment and incorporated the change mechanism per increase of
the exchange rate and interest rate, which means that the amount of such
Consideration, from their origin, could generate a budget deficit for the CESPT
that began at $593 million pesos annually, but when incorporating the effects
arising from the Amendment Agreement, could reach an amount of $1,157 million
pesos annually, which should be covered by the contingent credit line as
follows:19

 



 

14 Clause Fifth of the Amendment Agreement to the Public-Private Partnership
Agreement, dated June 1st, 2018, named Amendment to the APP Clauses; Clause
Eleventh.- Consideration for the Services. Sets an amount for total monthly
consideration of $92,968,663, which amount, when adding the VAT, results in
$107,843,649, p. 16.

15 Opinion of the CEA.

16 Clause Fifth of the Amendment Agreement to the Public-Private Partnership
Agreement, dated June 1st, 2018, named Amendment to the APP Clauses; Clause
Fourteenth named Adjustment Mechanisms to recognize changes in the financial
conditions during the investment period pp. 17-19.

17 Opinion of the CEA.

18 Ibidem.

19 Ibidem 



[Illegible signature]

[Illegible signature]

7

[Seal that saysAGENCY: STATE WATER COMMISSION OF BAJA CALIFORNIA.CEA – Comisión
 Estatal del Agua]SECTION: GENERAL DIRECTION   OFFICIAL COMMUNICATION:
DG/122/2020

 

 

The deficit of the CESPT mentioned in the previous paragraph impacts the CEA,
the State Government and the users as follows:

 

a.The deficit of the CESPT would cause it to be unable to make full payment
under the Water Purchase and Sale Agreement entered into with the CEA, causing
the CEA in turn to not have sufficient resources for payment of the
Consideration under this agreement.

 

b.Upon the lack of sufficient resources for the payment of the Consideration,
the exercise of the Current Account Credit that the CEA would contract with the
guarantee of the Government of the State of Baja California, represented at the
time by the Ministry of Planning and Finance (SPF), would be triggered.

 

c.Given that the Current-Account Credit would affect the income and rights for
the tax on remuneration for personal work in a necessary and sufficient
percentage, the Government of the State of Baja California would have its income
affected in the amount of resources necessary to cover the deficit of the
Counterpart, thus reducing the resources available for its investment or social
spending programs.

 

d.Given that the deficit would be maintained over time, this would generate
strong pressure to increase user rates seeking to reduce said deficit.

 

This level of deficit would have to be covered through a combination of the
following three sources:

 

a.Reducing or eliminating future investments of the CESPT to the detriment of
its service

 

b.Use budget resources of the State Government of Baja California affecting the
social or investment projects.

 

c.Increase rates substantially affecting the economy of the population.

 

Conclusion

 

Based on the above founded and motivated, in case of continuing with the
obligations foreseen in the APP Agreement, a negative impact on the finances of
the CEA, of the CESPT and in the finances of the State of Baja California and a
strong pressure to carry out an increase in the current rates would be created,
thereby affecting the general interest. In other words, the Project contained in
the APP Agreement:

 



[Illegible signature]

[Illegible signature]

8

[Seal that saysAGENCY: STATE WATER COMMISSION OF BAJA CALIFORNIA.CEA – Comisión
 Estatal del Agua]SECTION: GENERAL DIRECTION   OFFICIAL COMMUNICATION:
DG/122/2020

 

 

a.Is not sustainable.

 

b.Is not financially viable, nor sustainable for the CEA and the CESPT.

 

c.Puts pressure on the increase in the amount of the rates to be paid by the
users, affecting their economy.

 

d.Negatively affects the general interest.

 

Notice of Early Termination of the APP Agreement for General Interest Reasons.

 

In this context and given that it is the obligation of CEA to plan and
coordinate the pertinent actions so that the population has sufficient hydraulic
infrastructure through sustainable solutions, as established in article 1 of the
Decree amending the Executive Decree creating the Decentralized Organism known
as the State Water Commission, through which the State Water Service Commission
is administratively and operationally incorporated into the State Water
Commission20 and which must promote, at all times, its healthy development, a
task that is made difficult by the financial unfeasibility of the APP Agreement,
due to the complex situation described in this document; Therefore, pursuant to
the terms of Articles 111 and 112 of the APP Law, 12321 of the Regulations to
the APP Law, as well as the provisions of Clauses First22, Third23, Fourth24,
Fifth25, Thirtieth section V, number 126, Thirty Third27 and Thirty Eighth28 of
the APP Agreement, the company AGUAS DE ROSARITO S.A.P.I de C.V. is hereby
notified, in its capacity as Developer under the APP Agreement, of the early
termination of the APP Agreement for causes of general interest as of this date,
and therefore said agreement ceases to have effects immediately.

 



 

20 Decree amending the Executive Decree creating the Decentralized Organism
known as the State Water Commission by means of which the State Water Service
Commission is administratively and Operationally integrated to the State Water
Commission published in the Official Gazette of the State on January 27th, 2006,
article First. Articles 1, 2, 4 and 12 of the Decree creating the State Water
Commission of Baja California are amended to readas follows:

Article 1.- The decentralized public body with its own legal personality and
assets is created, called the State Water Commission of Baja California, which
purpose will be to plan and coordinate the pertinent actions for the population
to have sufficient hydraulic infrastructure, as well as to appoint, organize,
and execute the water in block policy in the state, thus satisfying the demand
for water services through sustainable solutions.

21 Cfr. Note 3.

22 Clause First of the Public-Private Partnership Agreement identified with
number C-SIDUE-CEA-APP-2015-002 named Subject Matter of the Agreement, contained
in Clause Fifth of the Amendment Agreement to the Public-Private Partnership
Agreement, dated June 1st, 2018, pp. 13-15.

23 Clause Third of the Public-Private Partnership Agreement identified with
number C-SIDUE-CEA-APP-2015-002 named Description of the Works of the Agreement,
pp. 28-29.

24 Clause Fourth of the Public-Private Partnership Agreement identified with
number C-SIDUE-CEA-APP-2015-002 named Times for the Execution of the Agreement,
pp. 29-33.

25 Clause Fifth of the Public-Private Partnership Agreement identified with
number C-SIDUE-CEA-APP-2015-002 named Realization of the Project and Financing
of the Agreement, pp. 33-35.

26 Clause Thirtieth, Section V, Number 1 of the Public-Private Partnership
Agreement identified with number C-SIDUE-CEA-APP-2015-002 named Early
Termination of the APP, Early Termination for reasons of general interest, pp.
71-72.

27 Clause Thirty Third of the Public-Private Partnership Agreement identified
with number C-SIDUE-CEA-APP-2015-002 named Early Termination for reasons of
general interest or Justified Causes, pp. 81.

28 Clause Thirty Eighth of the Public-Private Partnership Agreement identified
with number C-SIDUE-CEA-APP-2015-002 named Notices, pp. 86-87. 



[Illegible signature]

[Illegible signature]

9

[Seal that saysAGENCY: STATE WATER COMMISSION OF BAJA CALIFORNIA.CEA – Comisión
 Estatal del Agua]SECTION: GENERAL DIRECTION   OFFICIAL COMMUNICATION:
DG/122/2020

 

 

Requirement to the Developer:

 

In terms of the provisions of Clause Thirtieth, section V, number 1, items a),
b) and c)29 respectively, the Developer is requested to, within the terms
mentioned below:

 

a.Begin the inventory of the assets that are currently comprise the Works of the
Project referred to in paragraphs a) and b) of number 1 of Section V of Clause
Thirtieth of the APP Agreement and proceed to its delivery to CEA within 90
(ninety) business days as from the date of delivery of this notice;

 

b.For purposes of that mentioned in the immediately preceding paragraph, Mr.
Juan Carlos Sandoval has been appointed as representative of CEA.

 

c.Submit to CEA the corresponding evidence, with the purpose of acknowledging
and paying the non-recoverable expenses and those pending amortization made by
the Developer in the Project.

 

d.The reimbursement will be calculated in accordance with the APP Agreement.

 

For purposes of carrying out the delivery of this notice in terms of the
provisions of Clause Thirty Eighth of the APP Agreement30, I hereby inform you
that this notice will be delivered to you by Mr. Alejandro Aguilera Martinez, in
his capacity as legal representative of this State Water Commission of Baja
California.

 

Without further ado, saying goodbye to You.

 

SINCERELY,

 

[Illegible signature]

 

MR. LUIS GRANADOS PACHECO

GENERAL DIRECTOR AND LEGAL REPRESENTATIVE

OF THE STATE WATER COMMISSION OF BAJA CALIFORNIA

AS CONTRACTOR OF THE APP AGREEMENT.

 

 

[Illegible signature]

 

MR. RIGOBERTO LABORIN VALDEZ

GENERAL DIRECTOR OF THE STATE COMMISSION OF PUBLIC UTILITIES OF TIJUANA.

 



 

29 Cfr. Note 13.

30 Cfr. Note 5.

[Illegible signature]

[Illegible signature]

10

[Seal that saysAGENCY: STATE WATER COMMISSION OF BAJA CALIFORNIA.CEA – Comisión
 Estatal del Agua]SECTION: GENERAL DIRECTION   OFFICIAL COMMUNICATION:
DG/122/2020

 



 

c.c.Members of the State Committee for Public-Private Partnership Projects.
Present

General Minister of the Government of Baja California.- Present.

Minister of Finance of the State of Baja California.- Present

Minister of Infrastructure, Urban Development and Territorial Reorganization of
the State of Baja California.- Present

Minister of Water of the State of Baja California. Present.

Minister of Honesty and Public Function. Present.

H. Board of Directors of CEA.- Present.

Mr. Juan Carlos Saldoval in his capacity as representative of the State Water
Commission of Baja California in terms of this official communication- present

Project Supervision.- Present.

Project Logbook.- Archive

 



[Illegible signature]

[Illegible signature]

11

